Title: To James Madison from Rufus King, 30 April 1802 (Abstract)
From: King, Rufus
To: Madison, James


30 April 1802, London. No. 63. Reports ratification of definitive treaty and the proclamation of peace “with the accustomed formalities.” British begin to reduce army and navy, and the “warrants and orders to impress Seamen have been recalled.” Lenox has closed his agency and delivered his papers to Erving, as a special office for the relief of American seamen is now unnecessary. Sweden has acceded to the June 1801 convention between Great Britain and Russia; the latter considers the system of armed neutrality to be “completely annulled and abandoned; not only as a general code of maritime Law, but even in its more limited meaning of a specific Engagement between Russia and the other Confederates.” Merry rather than Jackson will be Liston’s successor as minister to the U.S.
 

   
   RC (DNA: RG 59, DD, Great Britain, vol. 10); letterbook copy (NHi: Rufus King Papers, vol. 55). RC 3 pp.; marked duplicate; in a clerk’s hand, signed by King; docketed by Brent as received 30 June. Printed in King, Life and Correspondence of Rufus King, 4:112–13.



   
   David Lenox reported closing his office in his letter to JM, 20 May 1802.



   
   For the convention signed between Russia and Great Britain on 17 June 1801 to which Denmark and Sweden became signatories, see King to JM, 14 July 1801 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 1:410–11, 412 n. 1).


